DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Claim Status
 Claims 4, 5, 7, 8, 14, 20 are canceled. Claims 24-26 are newly added.  Claims 1-3, 6, 9-13, 15-19, 21-26 are pending.

 Claim Interpretation
 With regard to claims 1 and 12, the claims have been amended to recite, “…storing, by the authentication server in an identification database, previous image embeddings of previous images of the user from previous picture requests, wherein the previous image embeddings comprise a numerical vector representation of the previous images…”  For purposes of examination, the “image embeddings” are interpreted as numerical vector representations of the corresponding images, as recited by claims and disclosed in [54] of Applicant’s PGPub.
 See further support for this interpretation as disclosed in “Building an image search service from scratch”, (dated 7/5/2018, downloaded from https://blog.insightdatascience.com/the-unreasonable-effectiveness-of-deep-learning-representations-4ce83fc663cf and attached as a PDF file), which discloses (page 6 paragraph 1), “…There is a simpler method, which is similar to word embeddings. If we find an expressive vector representation, or embedding for images, we can then calculate their similarity by looking at how 


Response to Applicant Remarks
With regard to the rejections under 35 USC 103, Applicant remarks, 
“…Applicant submits that the cited prior art does not teach or suggest all features of the claims. For example, Li describes the use to scale-invariant feature transform to extract local facial feature vectors to use in comparing an identification card photo with photos from an image capture set. See Li, paragraph [0066]. Chakbraborty describes automatizing the angle- feature extraction from the face image and enrich an angle feature vector with more relevant features for use in pose invariant face authentication. See Chakbraborty, Sections 3 and 3.1 (pages 2-5). However, Applicant submits that Li, Chakbraborty, and the other cited prior art does not teach or suggest “storing, by the authentication server in an identification database, previous image embeddings of previous images of the user from previous picture requests, wherein the previous image embeddings comprise a numerical vector representation of the previous images,” “training, by the authentication server, a first convolutional neural network using the previous image embeddings to determine the probability that an image includes the user;” and “storing, by the authentication server, picture embeddings for the picture, wherein the picture embeddings comprise a numerical vector representation of the picture,” along with the subsequent use of the picture embeddings in the claimed analysis performed by the authentication server, as recited by the amended claim 1.” (Page 12 of Remarks).
 Examiner notes that Li discloses the recited image embeddings (vectors, see note above regarding claim interpretations), and further discloses training using the embeddings; see [55], [66] and [76] as discussed below).  Chakraborty also discloses ‘image features’ (Page 3, column 1, last paragraph continued to column 2, also page 6, column 2, first paragraph).  However, neither Li nor Chakraborty specifically disclose newly added limitation, “…storing, by the authentication server, picture embeddings for the picture…,” where the recited picture comprises the new picture being considered for recognition/authentication.
Applicant’s remarks therefore have been considered but are deemed moot in view of new grounds of rejection necessitated by claim amendments.


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 2, 12, 13, 15, 16, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Faith (US Pub. 2012/0278155), in view of Wong (US Patent 9,947,010), in further view of Ciurea (US Patent 8,364,552), in further view of Rifai (US Publication 2008/0275819), in further view of Miranda-Steiner (US Publication 2013/0129142), in further view of Li (US Publication 2019/0294900), in further view of Turgeman (US Publication 2017/0032114), in further view of Chakraborty (“A Real-Time Angle- and Illumination-Aware Face Recognition System Based on Artificial Neural Network”, dated May 2012, downloaded from https://downloads.hindawi.com/journals/acisc/2012/274617.pdf  and attached as a PDF file), in further view of Wang (US Publication 2020/0202154; where it is noted that provisional application has been checked and provides support for features cited below, and provides necessary date for proper rejections).
With regard to claims 1 and 12, Faith discloses A method for authenticating components of a transaction, comprising: receiving, by an authentication server, via a network, an authentication request from a device associated with a location ([74], [75], Figure 6#602), wherein the authentication request is responsive to the initiation of the transaction ([75]); wherein the mobile device is associated with a camera and is configured to communicate with the authentication server and the device associated with the location ([49], [50], [53], [54] Figures 1, 6); transmitting, by the authentication server, via the network, a picture request to the mobile device ([78], #810); receiving, by the authentication server, via the network, a picture taken by the associated camera of the mobile device in response to the picture request ([75], #606); analyzing, by the authentication server, the picture to determine … that the picture includes an image of at least a portion of the user, including comparing the picture to images of the user stored in an identification database ([75], [76], # 608, 612); and if the probability that the picture includes an image of the user to within a margin of error ([75], [76]), proceeding to a second authentication process ([78]-[79], Fig. 7a, #710-716), and if successful, allowing transaction to proceed ([79], Figure 7b, # 718, 720). 
Faith does not specifically disclose the transaction is initiated between a mobile device and the location device, or the authentication request including information identifying a user participating in the transaction, or transmitting, by the authentication server, via the network, an authentication approval response to the device associated with the location. However, Wong discloses wherein the authentication request is responsive to the initiation of the transaction between a mobile device associated with the user and the device associated with the location (Col. 5 lines 40-66), the authentication request including information identifying a user participating in the transaction (Col. 5 lines 40-59), transmitting, by the authentication server, via the network, an authentication approval response to the device associated with the location 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the authentication method of Faith with the authentication request and response of Wong because providing an authentication response would decrease fraudulent transactions and enable the system/method to fulfill requirements in countries where user authentication is mandated (see Wong, Col. 1 lines 14-30).
Faith does not specifically disclose the picture includes…an image of at least a portion of the location other than the device associated with the location; analyzing, by the authentication server, the picture to determine the probability that the picture includes an image of at least a portion of the location other than the device associated with the location, including comparing the picture to images of the location stored in the identification database; and the probability that the picture includes an image of the location (a match) is above a location probability threshold, transmitting, …approval response. However, Ciurea discloses the picture includes…an image of at least a portion of the location (Col. 4 lines 28-38, Col 7 lines 6- Col. 8 line 31, Col. 10 line 38- Col. 11 line 36, Col. 12 lines 50-57 and Col. 16 lines 28-49), analyzing, by the authentication server, the picture to determine … that the picture includes an image of at least a portion of the location, including comparing the picture to images of the location stored in the identification database;(Col. 4 lines 28-38, Col 7 lines 6-Col. 8 line 31, Col. 10 line 38- Col. 11 line 36, Col. 12 lines 50-57 and Col. 16 lines 28-49), transmitting, …approval response (Col. 3 lines 2-5 & 8-11). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the authentication method of Faith, as modified by the request and response as disclosed by Wong, with the location identification technique as taught by Ciurea, because identifying exact merchant access location will enable the 
Faith discloses a match to within a certain margin of error but does not specifically disclose a probability. Ciurea does not specifically disclose that the comparing and matching comprises determine the probability, or the probability that the image includes the location (a match) is above a location probability threshold. However, Rifai discloses determine the probability, and the probability is above a user probability threshold ([9]). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the authentication method of Faith, as modified by the request and response of Wong, and the merchant identification verification as disclosed by Ciurea, with the probability threshold as disclosed by Rifai because requiring a value above a determined probability threshold in identification would ensure greater security (see Rifai, [9]).
 Ciurea discloses analyzing, by the authentication server, the picture to determine … that the picture includes an image of at least a portion of the location, including comparing the picture to images of the location stored in the identification database, as discussed above, (Col. 4 lines 28-38, Col 7 lines 6-Col. 8 line 31, Col. 10 line 38- Col. 11 line 36, Col. 12 lines 50-57 and Col. 16 lines 28-49), where Ciurea discloses the determining the photo includes the merchant access device.  However, Ciurea does not specifically disclose determine … that the picture includes an image of at least a portion of the location other than the device associated with the location.  However, Miranda-Steiner discloses determine … that the picture includes an image of at least a portion of the location other than the device associated with the location ([55], where Miranda-Steiner discloses using landmarks such as a structural wall from images to determine location, 
Faith discloses analyzing, by the authentication server, the picture to determine … that the picture includes an image of at least a portion of the user, including comparing the picture to images of the user stored in an identification database, as discussed above, and Ciurea discloses analyzing, by the authentication server, the picture to determine … that the picture includes an image of at least a portion of the location, including comparing the picture to images of the location stored in the identification database, as discussed above.  However, neither Faith nor Ciurea specifically disclose analyzing by applying a convolutional neural network to compare features of the picture to features stored in a database.  However, Li discloses analyzing…to determine…the picture includes an image of…the user, including comparing the picture to images of the user stored in an identification database by applying a first convolutional neural network to compare a first plurality of features of the picture to a first plurality of features of the images of the user stored in the identification database (Figure 5, #530, [63]-[65]; “…where deep learning neural networks can be used…in embodiments, during the forward pass (e.g., passing an image through the network), each filter is convolved across the volume of the receptive field of an input 
Li further discloses analyzing… the picture to determine … the picture includes an image of at least a portion of the location other than the device associated with the location (background), including comparing the picture to images of the location stored in the identification database (Figure 4, #430, 440; [60]).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the authentication method of Faith, as modified by the request and response of Wong, as modified by the merchant identification verification as disclosed by Ciurea,  as modified by the probability threshold as disclosed by Rifai, as modified by the feature of using a structural landmark to determine photo location as disclosed by Miranda-Steiner, with the location image analysis as disclosed by Li because this would help mitigate fraud (see Li, [57]).  
Li further discloses applying a second convolutional neural network to compare a second plurality of features of the picture to a second plurality of features of the images of the user stored in the identification database ([65], where Li discusses process for applying convolutional neural network to visual imagery, and the set of location images is interpreted as being applicable to a ‘second’ comparison with such a convolutional neural network).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the authentication method of Faith, as modified by the request and response of Wong, as modified by the merchant identification verification as disclosed by Ciurea,  as modified by the probability threshold as disclosed by Rifai, as modified by the feature of using a structural landmark to determine photo location as disclosed by Miranda-Steiner, with the location image analysis as disclosed by Li, with the convolutional neural network technique as disclosed by Li because of the known success of applying such techniques to analyzing visual imagery (see Li, [65]).   
 Li discloses analyzing including by applying a first convolutional neural network to compare features, as discussed above, but does not specifically disclose the features to be compared comprise the angles at which pictures were taken. However, Turgeman discloses comparing the angle at which the picture was taken to the angles of images of the user stored in an identification database ([23], [72], “…system may compare the behavioral traits of the subsequent user, to each one (e.g., separately) of the pre-stored sets of behavioral traits (or behavioral sub-profiles), in order to detect or determine whether that subsequent user is the “genuine” user operating in one of the known usage scenarios, or alternatively a fraudulent user or attacker…;” where the pre-stored sets of behavioral traits are interpreted as comprising the data of the identification database; [97], “…user-specific traits may be extracted and subsequently compared to data captured in a subsequent usage session of that mobile device, 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the authentication method of Faith, as modified by the request and response of Wong, as modified by the merchant identification verification as disclosed by Ciurea,  as modified by the probability threshold as disclosed by Rifai, as modified by the feature of using a structural landmark to determine photo location as disclosed by 
Turgeman discloses comparing angle at which images were taken as discussed above.  Turgeman discloses determining such angles based on traits (height, inclination) rather than by applying a first convolutional neural network.  It is noted that the combination of Li and Turgeman disclose the claim limitations as discussed. It is further noted that Applicant’s specification discloses the applying of a neural network to compare angles as an intended result, but does not disclose a specific algorithm for such a neural network and more specifically for such a neural network as applied to angle analysis, as discussed above in claim interpretation.  However, in the interest of compact prosecution, it is further provided that Chakraborty discloses comparing the angle at which the picture was taken to the angles of images of the user stored in an identification database by applying a first convolutional neural network to compare a first plurality of features of the picture to a first plurality of features of the images of the user stored in the identification database (Page 3, Figure 1, authentication phase; page 3 text, Col. 1 last 5 lines through column 2, line 11).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the authentication method of Faith, as modified by the request and response of Wong, as modified by the merchant identification verification as disclosed by Ciurea,  as modified by the probability threshold as disclosed by Rifai, as modified by the feature of using a structural landmark to determine photo location as disclosed by Miranda-Steiner, with the location image analysis as disclosed by Li, with 

With regard to newly added limitations, storing, by the authentication server in an identification database, previous image embeddings of previous images of the user from previous picture requests, wherein the previous image embeddings comprise a numerical vector representation of the previous images; training, by the authentication server, a first convolutional neural network using the previous image embeddings to determine the probability that an image includes the user; storing, by the authentication server, picture embeddings for the picture, wherein the picture embeddings comprise a numerical vector representation of the picture, as well as newly amended language regarding the analyzing steps comprising comparing embeddings of images, Li discloses analyzing a picture and applying a convolutional neural network, as discussed above.  Li further discloses the recited image embeddings (vectors, see note above regarding claim interpretations); and further discloses training using the embeddings.  See [55], “…A reference object is recognized in the second image by individually comparing each feature from the first image to find object matching features based on Euclidean distances of feature vectors.” See also [66], “…SIFT extracts local facial feature vectors (e.g., eyebrows, nose, jaw line) from the identification card's photo and compares identical reference facial feature vectors from the plurality of first photos from the image capture set in operation 510 and 520 of storing, by the authentication server, picture embeddings for the picture, wherein the picture embeddings comprise a numerical vector representation of the picture…,” where the recited picture comprises the new picture being considered for recognition/authentication.
Chakraborty discloses image embeddings (vectors, see note above regarding claim interpretations); and further discloses training using the embeddings (see Page 3, column 1, last paragraph continued to column 2, “…A person’s identification (ID) and the corresponding trained MLP (using her/his face image angle feature and image feature) are stored as a pair. Such ID-MLP pair forms gallery image “DATA BASE.” In the recognition phase, the individual’s face image (probe image) is presented with her/his ID. From gallery “DATA BASE” of MLPs, the particular trained MLP for the claimed ID is retrieved. Angle features from the image are extracted and used as input to that person’s MLP retrieved from the data-base. Image feature from the probe image and that obtained as output from the MLP are compared. If the distance between two feature vectors are below some predefined threshold, the decision is accept, otherwise reject…”  See also page 6, column 2, first paragraph, “…The angle features are extracted and input to the MLP trained for the person, as retrieved from the database according to identification declaration…”, where the angle features are extracted from the photo, and the retrieved database comprises storing, by the authentication server, picture embeddings for the picture…,” where the recited picture comprises the new picture being considered for recognition/authentication.

However, Wang discloses newly added limitations: 
storing, by the authentication server in an identification database, previous image embeddings of previous images of the user from previous picture requests, wherein the previous image embeddings comprise a numerical vector representation of the previous images ([54], “…Starting at bottom right, an intake routine 402 is depicted… A first camera 456 may be configured to capture one or more of what will be referred to herein as “intake” digital images 404 (e.g., individual images and/or a stream of images such as a video stream).”; [55], “…intake digital image(s) 404 may be analyzed, e.g., by one or more computing systems operably coupled with camera 456 (e.g., patient capture module 254 in FIG. 2) to detect one or more portions of digital images 404 that depict a face of a subject…”; [56], “…a subset of intake digital images… may be selected… may be used to generate subject reference templates that are used to visually identify/locate the subject later.”; [57], “…subject reference templates generated at block 408 may be applied as input across a machine learning model, such as a convolutional neural network, to generate what will be referred to herein as “template feature vectors.” These template feature vectors may include a variety of features… A convolutional neural network may be trained with millions (or more) of face images…  to ensure that the convolutional neural network is usable to generate template feature vectors… are more discriminative than the source 410, the generated subject reference templates and corresponding template feature vectors may be stored, e.g., in subject reference database 412, in association with the subject… subject reference database 412 may store subject reference templates and associated template feature vectors related to a plurality of subjects…”;
 training, by the authentication server, a first convolutional neural network using the previous image embeddings to determine the probability that an image includes the user ([57], “A convolutional neural network may be trained with millions (or more) of face images… to ensure that the convolutional neural network is usable to generate template feature vectors… are more discriminative than the source image alone…”); 
storing, by the authentication server, picture embeddings for the picture, wherein the picture embeddings comprise a numerical vector representation of the picture (Figure 4, steps 420-427, where 427 leads to the new picture being added to the database 410), [79], “…the detected face image(s) may be applied as input across a machine learning model, such as the convolutional neural network described above, to generate (at block 904) so-called “face feature vectors” (also referred to as “vectorized descriptors”) associated with one or more of the detected face images. In some embodiments, the same convolutional neural network(s) may be used as was used at block 409 of FIG. 4 to generate the template feature vectors that are stored in subject reference database 412 with the subject reference templates…”;  [82], “…Assuming 
as well as newly amended language regarding the analyzing steps comprising comparing embeddings of images, as well as newly amended language regarding the analyzing steps comprising comparing embeddings of images (Figure 4 and discussion [54]-[59]; Figure 9, [78], “…two inputs are received: the current detected face image(s) under consideration and subject reference templates from subject reference database 412…”; [80], “…In some embodiments, the distances (or other measures of similarity) may be used as part of a nearest neighbor (“NN”) search in which one or more template feature vectors that are most similar to (e.g., shortest Euclidian distance from) the face feature vector(s) under consideration may be identified…”; [81]-[82]).
 It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the authentication method of Faith, as modified by the request and response of Wong, as modified by the merchant identification verification as disclosed by Ciurea,  as modified by the probability threshold as disclosed by Rifai, as modified by the feature of using a structural landmark to determine photo location as disclosed by Miranda-Steiner, with the location image analysis as disclosed by Li, with the convolutional neural network technique as disclosed by Li, as modified by an image-angle comparing technique as disclosed by Turgeman, as modified with the technique of applying a neural network to compare features such as angles, as disclosed by Chakraborty, with the further modification of using image 

   With regard to claims 2 and 13, Faith in view of Wong, in further view of Ciurea, Rifai, Miranda-Steiner, Li, Turgeman, Chakraborty and Wang, disclose the limitations of claims 1 and 12 as above. Faith discloses comparing, by the authentication server, characteristics of the picture with information stored in the identification database ([75]), the information being associated with the mobile device ([75]), to determine … that the picture was taken by the mobile device associated with the user ([75]) Rifai discloses the probability ([9]).  Wang discloses comparing characteristics of picture embeddings (vectors), ([80], [81], nearest neighbor analysis).

With regard to claim 15, Faith in view of Wong, in further view of Ciurea, Rifai, Miranda-Steiner, Li, Turgeman, Chakraborty, Wang, disclose the limitations of claims 12 as above.   Wang further discloses use the previous image embeddings in later analysis to determine… that a later-taken image includes the user ([80]-[81], nearest neighbor analysis).  Rifai discloses determining the probability ([9]).

With regard to claim 16, Faith in view of Wong, in further view of Ciurea, Rifai, Miranda-Steiner, Li, Turgeman, Chakraborty, Wang, disclose the limitations of claim 12 as above.   Wang further discloses store, in the identification database, images from a previous picture request associated with the location as image embeddings, wherein the image embeddings comprise a numerical vector representation of the images from previous picture requests associated with the location ([54-59] as cited in claim 12 above; see also figures 4, 9); and use the image embeddings of the images from previous picture requests associated with the location in later analysis to determine … that a later-token image includes the subject ([80]-[81], nearest neighbor analysis). Ciurea discloses analysis of the subject comprising a location (Col. 4 lines 28-38, Col 7 lines 6-Col. 8 line 31, Col. 10 line 38- Col. 11 line 36, Col. 12 lines 50-57 and Col. 16 lines 28-49); Rifai discloses determining the probability ([9]).


With regard to claim 23, Faith, in view of Wong, in further view of Ciurea, Rigai, Miranda-Steiner, Li, Turgeman and Chakraborty and Wang, disclose the limitations of claim 1 as discussed above.   Faith discloses picture request requires… pictures ([78], #810), and the authentication server receives…pictures ([75], #606) taken by the associated camera of the mobile device ([49], [50], [53], [54] Figures 1, 6) in response to the picture request ([75], #606).  Chakraborty further discloses requires a plurality of pictures taken at a plurality of different angles, and…receives a plurality of pictures taken at a plurality of different angles (Page 2, Col. 2 last paragraph; page 3, col. 1, last 3 paragraphs through col. 2; page 5, Col. 2 section 3.3 both paragraphs).   

With regard to claim 24, Faith, in view of Wong, in further view of Ciurea, Rigai, Miranda-Steiner, Li, Turgeman and Chakraborty and Wang, disclose the limitations of claim 1 as discussed above. Faith discloses the authentication server ([74], [75], Figure 6#602).  Wang further discloses determining… the characteristics of the picture embeddings ([54]-[56], [57], “…the subject reference templates generated at block 408 may be applied as input across a machine learning model, such as a convolutional neural network, to generate what will be referred to herein as “template feature vectors.” These template feature vectors may include a variety of features in addition to or instead of the raw data of the subject reference templates…”; [58]-[59]).

With regard to claim 25, Faith, in view of Wong, in further view of Ciurea, Rigai, Miranda-Steiner, Li, Turgeman and Chakraborty and Wang, disclose the limitations of claim 1 as discussed above. Faith discloses the authentication server ([74], [75], Figure 6#602). Wang further discloses
storing…previous location image embeddings of previous images of the location from previous picture requests ([59], “…At block 410, the generated subject reference templates and corresponding template feature vectors may be stored, e.g., in subject reference database 412, in association with the subject…”; where images are associated with different locations depending on camera [8] (triage, registration, waiting room, etc.), wherein the previous image embeddings comprise a numerical vector representation of the previous images ([57], “…the subject reference templates generated at block 408 may be applied as input across a machine and training…the second convolutional neural network using the previous location image embeddings to determine…that an image includes the user ([57], “…convolutional neural network may be trained with millions (or more) of face images that include a variety of head poses, facial expressions, lighting conditions, etc., to ensure that the convolutional neural network is usable to generate template feature vectors (and other feature vectors described below)…”; see also Figure 4, #427, showing adding the ‘auxiliary template’, interpreted as newly training the CNN, where newly trained CNN is broadly interpreted as ‘second’ CNN; [59]; [78]-[82], disclosing analyzing to determine if image includes user; see also [55], “…At block 406, intake digital image(s) 404 may be analyzed, e.g., by one or more computing systems operably coupled with camera 456 (e.g., patient capture module 254 in FIG. 2) to detect one or more portions of digital images 404 that depict a face of a subject currently located in an intake area (e.g., registration and/or triage).”).  Rifai discloses determine the probability ([9]).

With regard to claim 26, Faith, in view of Wong, in further view of Ciurea, Rigai, Miranda-Steiner, Li, Turgeman and Chakraborty and Wang, disclose the limitations of claim 1 as discussed above. Wang further discloses the training of the first convolutional neural network is performed as previous image embeddings are stored in the identification database (Figure 4, sequence 402-412, interpreted as first CNN training; [57], “…convolutional neural network may be trained with millions (or more) of face images that include a variety of head poses, facial expressions, lighting .


Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faith (US Pub. 2012/0278155), in view of Wong (US Patent 9,947010), in further view of Rifai (US Publication 2008/0275819), in further view of Ciurea (US Patent 8,364,552), in further view of Miranda-Steiner (US Publication 2013/0129142), in further view of Li (US Publication 2019/0294900), in further view of Turgeman (US Publication 2017/0032114), in further view of Chakraborty (“A Real-Time Angle- and Illumination-Aware Face Recognition System Based on Artificial Neural Network”, dated May 2012, downloaded from https://downloads.hindawi.com/journals/acisc/2012/274617.pdf  and attached as a PDF file), in further view of Wang (US Publication 2020/0202154), in further view of Muriello (US Patent 8,306,256). 
With regard to claim 3, Faith in view of Wong, in further view of Ciurea, Rifai, Miranda-Steiner, Li, Turgeman and Chakraborty and Wang, disclose the limitations of claim 2 as above, but not the specifics of claim 3. Muriello discloses the characteristics of the picture compared with information stored in the identification database include at least one selected from the group of pixel count and resolution (Col. 5 lines 16-27, Col. 6 lines 25-57).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have .

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faith (US Pub. 2012/0278155), in view of Wong (US Patent 9,947,010), in further view of Ciurea (US Patent 8,364,552), in further view of Rifai (US Publication 2008/0275819), in further view of Miranda-Steiner (US Publication 2013/0129142), in further view of Li (US Publication 2019/0294900), in further view of Turgeman (US Publication 2017/0032114), in further view of Chakraborty (“A Real-Time Angle- and Illumination-Aware Face Recognition System Based on Artificial Neural Network”, dated May 2012, downloaded from https://downloads.hindawi.com/journals/acisc/2012/274617.pdf  and attached as a PDF file), in .
With regard to claim 6, Faith in view of Wong, in further view of Ciurea, Rifai, Miranda-Steiner, Li, Turgeman and Chakraborty and Wang, disclose the limitations of claim 1 as above. Faith discloses transmitting, from the mobile device, via the network, the images of the user ([75], Figure 6), and further discloses the images to be stored in the identification database ([62], Figure 3, #312), and also discloses automatically transmitting… the images of the user from the merchant access device for use in authentication ([50]), but does not specifically disclose automatically transmitting, from the mobile device, via the network, the images … to be stored in the …database. Kalajan discloses automatically transmitting, from the mobile device, via the network, the images…to be stored in the…database (Col. 10 lines 38-67, Col. 11 lines 44-56, Figure 12 #1216, 1218).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the authentication method of Faith, as modified by the request and response of Wong, as modified by the merchant identification verification as disclosed by Ciurea,  as modified by the probability threshold as disclosed by Rifai, as modified by the feature of using a structural landmark to determine photo location as disclosed by Miranda-Steiner, with the location image analysis as disclosed by Li, with the convolutional neural network technique as disclosed by Li, as modified by an image-angle comparing technique as disclosed by Turgeman, as modified by the technique of applying a neural network to compare features such as angles, as disclosed by Chakraborty, as modified to use image embeddings (vectors) to train CNNs, store image data, and compare subsequent image data in recognition applications, as disclosed by Wang, with the further modification of the . 


Claims 9-10, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faith (US Pub. 2012/0278155), in view of Wong (US Patent 9,947010), in further view of Rifai (US Publication 2008/0275819), in further view of Ciurea (US Patent 8,364,552), in further view of Miranda-Steiner (US Publication 2013/0129142), in further view of Li (US Publication 2019/0294900), in further view of Turgeman (US Publication 2017/0032114), in further view of Chakraborty (“A Real-Time Angle- and Illumination-Aware Face Recognition System Based on Artificial Neural Network”, dated May 2012, downloaded from https://downloads.hindawi.com/journals/acisc/2012/274617.pdf  and attached as a PDF file), in further view of Wang (US Publication 2020/0202154), in further view of Gokturk (US Pub 2006/0251338).   
With regard to claim 9, Faith in view of Wong, in further view of Ciurea, Rifai, Miranda-Steiner, Li, Turgeman and Chakraborty and Wang, disclose the limitations of claims 1 and 12 as above, but Faith does not specifically disclose storing, in the identification database, images from previous picture requests associated with the user or associated with the location.  However, Gokturk discloses storing, in the identification database, images from previous picture requests associated with the user ([69], [78], [146], [148], [339], Figure 3 & 7) and associated with the location ([94], [148], [150], [202], [210], Figure 3 &13).  It would have been obvious to one of storing images from previous picture requests associated with the location as image embeddings, wherein the image embeddings comprise a numerical vector representation of the images from previous picture requests associated with the location ([57], [59])

With regard to claims 10, Faith in view of Wong, in further view of Ciurea, Rifai, Miranda-Steiner, Li, Turgeman, Chakraborty, Wang and Gokturk, disclose the limitations of 9 as above.  Gokturk discloses using the images from previous picture requests associated with the user to train the authentication server to determine the probability that an image includes the user/location ([69], [78], [146], [148], [202], [210], [214], Figure 13).  Wang discloses using .


Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faith (US Pub. 2012/0278155), in view of Wong (US Patent 9,947010), in further view of Rifai (US Publication 2008/0275819), in further view of Ciurea (US Patent 8,364,552), in further view of Miranda-Steiner (US Publication 2013/0129142), in further view of Li (US Publication 2019/0294900), in further view of Turgeman (US Publication 2017/0032114), in further view of Chakraborty (“A Real-Time Angle- and Illumination-Aware Face Recognition System Based on Artificial Neural Network”, dated May 2012, downloaded from https://downloads.hindawi.com/journals/acisc/2012/274617.pdf  and attached as a PDF file), in further view of Wang (US Publication 2020/0202154), in further view of Gokturk (US Pub 2006/0251338), in further view of Criminisi (US Publication 2011/0293180). 
With regard to claim 11, Faith in view of Wong, in further view of Ciurea, Rifai, Miranda-Steiner, Li, Turgeman and Chakraborty and Wang, disclose the limitations of claim 1 as discussed the step of analyzing the picture to determine… that the picture includes the user as above ([75]), Ciurea discloses the step of analyzing the image to determine … that the image includes the location (Col. 4 lines 28-38, Col 7 lines 6- Col. 8 line 31, Col. 10 line 38- Col. 11 line 36, Col. 12 lines 50-57 and Col. 16 lines 28-49), and Rifai discloses determine the probability ([9]), as discussed above. However, these references do not specifically disclose performing one analysis, and removing the user’s image from the picture, and then performing a second analysis. However, Gokturk discloses analyzing the picture to determine…that the picture includes an image of at least a portion of the user is performed…and the step of analyzing the picture to determine the probability that the picture image includes an image of at least a portion of the location is performed ([193], [199], where Gokturk discloses analyzing an image to determine more than one object, people, landmarks, localities, etc). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the authentication method of Faith, as modified by the request and response of Wong, as modified by the merchant identification verification as disclosed by Ciurea,  as modified by the probability threshold as disclosed by Rifai, as modified by the feature of using a structural landmark to determine photo location as disclosed by Miranda-Steiner, with the location image analysis as disclosed by Li, with the convolutional neural network technique as disclosed by Li, as modified by an image-angle comparing technique as disclosed by Turgeman, as modified by the technique of applying a neural network to compare features such as angles, as disclosed by Chakraborty, as modified to use image embeddings (vectors) to train CNNs, store image data, and compare subsequent image data in recognition applications, as disclosed by Wang, with the further modification of analysis of multiple markers 
However, Gokturk does not specifically disclose the user’s image is removed from the image, before performing the second analysis. Criminisi discloses the user’s image is removed from the picture, and the step of analyzing the picture to determine … that the picture includes an image of at least another element is performed ([102], [53], [62], [65], [97], [98], Fig. 3, Figure 11, the user’s image is removed from the image, before performing the second analysis).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the authentication method of Faith, as modified by the request and response of Wong, as modified by the merchant identification verification as disclosed by Ciurea,  as modified by the probability threshold as disclosed by Rifai, as modified by the feature of using a structural landmark to determine photo location as disclosed by Miranda-Steiner, with the location image analysis as disclosed by Li, with the convolutional neural network technique as disclosed by Li, as modified by an image-angle comparing technique as disclosed by Turgeman, as modified by the technique of applying a neural network to compare features such as angles, as disclosed by Chakraborty, as modified to use image embeddings (vectors) to train CNNs, store image data, and compare subsequent image data in recognition applications, as disclosed by Wang, as modified by analysis of multiple markers as disclosed by Gokturk, with the segmentation technique as disclosed by Criminisi because the real-time segmentation would speed processing and enhance customer satisfaction (See Criminisi, [2], [5]).
Wang discloses analyzing the picture embeddings ([80]-[81]).


 Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faith (US Pub. 2012/0278155), in view of Wong (US Patent 9,947010), in further view of Rifai (US Publication 2008/0275819), in further view of Ciurea (US Patent 8,364,552), in further view of Miranda-Steiner (US Publication 2013/0129142), in further view of Li (US Publication 2019/0294900), in further view of Turgeman (US Publication 2017/0032114), in further view of Chakraborty (“A Real-Time Angle- and Illumination-Aware Face Recognition System Based on Artificial Neural Network”, dated May 2012, downloaded from https://downloads.hindawi.com/journals/acisc/2012/274617.pdf  and attached as a PDF file), in further view of Wang (US Publication 2020/0202154), in further view of Dotan (US Patent 8,752,145). 
With regard to claim 17, Faith in view of Wong, in further view of Ciurea, Rifai, Miranda-Steiner, Li, Turgeman and Chakraborty and Wang, disclose the limitations of claim 12 as discussed above, but do not specifically disclose a fingerprint operation.  Dotan further discloses authentication server further programmed to: receive the results of a fingerprint identification taking place at the mobile device (Col 10 lines 8-17, Col. 4 lines 35-45, lines 58-67).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the authentication method of Faith, as modified by the request and response of Wong, as modified by the merchant identification verification as disclosed by Ciurea,  as modified by the probability threshold as disclosed by Rifai, as modified by the feature of using a structural landmark to determine photo location as disclosed by Miranda-Steiner, with the location image analysis as disclosed by Li, with the convolutional neural network technique as .


 Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faith (US Pub. 2012/0278155), in view of Wong (US Patent 9,947010), in further view of Rifai (US Publication 2008/0275819), in further view of Ciurea (US Patent 8,364,552), in further view of Miranda-Steiner (US Publication 2013/0129142), in further view of Li (US Publication 2019/0294900), in further view of Turgeman (US Publication 2017/0032114), in further view of Chakraborty (“A Real-Time Angle- and Illumination-Aware Face Recognition System Based on Artificial Neural Network”, dated May 2012, downloaded from https://downloads.hindawi.com/journals/acisc/2012/274617.pdf  and attached as a PDF file), in further view of Wang (US Publication 2020/0202154), in further view of Bemmel (US Patent 7512567).  
With regard to claim 18, Faith in view of Wong, in further view of Ciurea, Rifai, Miranda-Steiner, Li, Turgeman and Chakraborty and Wang, disclose the limitations of claim 12 as discussed above, but do not specifically disclose the device associated with the location, wherein the device associated with the location is programmed to execute the transaction only if the authentication server provides an authentication approval response.  However, Bemmel discloses the device associated with the location, wherein the device associated with the location is programmed to execute the transaction only if the authentication server provides an authentication approval response (Col. 12 lines 64-Col. 13 line 19, Col. 15 lines 1-27).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the authentication method of Faith, as modified by the request and response of Wong, as modified by the merchant identification verification as disclosed by Ciurea,  as modified by the probability threshold as disclosed by Rifai, as modified by the feature of using a structural landmark to determine photo location as disclosed by Miranda-Steiner, with the location image analysis as disclosed by Li, with the convolutional neural network technique as disclosed by Li, as modified by an image-angle comparing technique as disclosed by Turgeman, as modified by the technique of applying a neural network to compare features such as angles, as disclosed by Chakraborty, as modified to use image embeddings (vectors) to train CNNs, store image data, and compare subsequent image data in recognition applications, as disclosed by Wang, with the further modification of an  authentication-dependent transaction feature as disclosed by Bemmel, because the feature provides enhanced security without cost-prohibitive equipment (See Bemmel, Col. 3 lines 40-45). 


Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faith (US Pub. 2012/0278155), in view of Wong (US Patent 9,947010), in further view of Rifai (US . 
With regard to claim 19, Faith in view of Wong, in further view of Ciurea, Rifai, Miranda-Steiner, Li, Turgeman and Chakraborty and Wang, disclose the limitations of claim 12 as discussed above.  With regard to transmit an alert to the user if the probability that the image incudes the user is below the user probability threshold; and transmit an alert to the location if the probability that the image incudes the location is below the user probability threshold, Faith discloses determining the image includes the user, and Ciurea discloses determining the image includes the location, as discussed above; Rifai also discloses determining the probability as discussed above. However, these references do not specifically disclose transmit an alert to the user if there is not a user match; and transmit an alert to the location if there is not an authentication match. Bemmel discloses transmit an alert to the user if there is not a user match (Col. 13 lines 58-63).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the authentication method of Faith, as modified by the request and response of Wong, as modified by the merchant identification verification as disclosed by Ciurea,  as modified by the probability threshold as disclosed by Rifai, as modified 
Bemmel does not specifically disclose transmit an alert to the location if there is not an authentication match; however, Kang further discloses transmit an alert to the location if there is not an authentication match (Col. 13 lines 22-40, lines 50-51). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the authentication method of Faith, as modified by the request and response of Wong, as modified by the merchant identification verification as disclosed by Ciurea,  as modified by the probability threshold as disclosed by Rifai, as modified by the feature of using a structural landmark to determine photo location as disclosed by Miranda-Steiner, with the location image analysis as disclosed by Li, with the convolutional neural network technique as disclosed by Li, as modified by an image-angle comparing technique as disclosed by Turgeman, as modified by the technique of applying a neural network to compare features such as angles, as disclosed by Chakraborty, as modified to use image embeddings (vectors) to train CNNs, store image data, and compare subsequent image data in recognition applications, as disclosed by Wang, as .  


 Claims 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Faith (US Pub. 2012/0278155), in view of Wong (US Patent 9,947010), in further view of Rifai (US Publication 2008/0275819), in further view of Ciurea (US Patent 8,364,552), in further view of Miranda-Steiner (US Publication 2013/0129142), in further view of Li (US Publication 2019/0294900), in further view of Turgeman (US Publication 2017/0032114), in further view of Chakraborty (“A Real-Time Angle- and Illumination-Aware Face Recognition System Based on Artificial Neural Network”, dated May 2012, downloaded from https://downloads.hindawi.com/journals/acisc/2012/274617.pdf  and attached as a PDF file), in further view of Wang (US Publication 2020/0202154), in further view of Zaden (US Publication 2018/0204111).  

With regard to claim 21, Faith in view of Wong, in further view of Ciurea, Rifai, Miranda-Steiner, Li, Turgeman and Chakraborty and Wang, disclose the limitations of claim 1 as above.  It is further noted that the limitations of claim 21 do not comprise non-obvious functional differences in the method/system, as they merely describe the differences in the data to be compared/considered for the image analysis.  See also King Pharmaceuticals, Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279 (Fed. Cir. 2010), "...The rationale behind this line of cases is preventing the analyzing of the picture to determine the probability that the picture includes an image of at least a portion of the location is based on at least one of (i) a color of a wall, ceiling, or floor of the location, (ii) damage to the location, and (iii) a size ratio of visible structures within the location ([55], [27], [36], [37], where the location is determined based on analysis of the structural features  (i.e. Great Wall in [55], and color is one of the features used as disclosed in the other paragraphs cited.)).  With regard to the further limitation, ‘at least two selected from the group’, it is once again noted the addition of features to be used in the analysis of images does not comprise non-obvious functional differences in the method/system, as they merely describe the differences in the data to be compared/considered for the image analysis.  It is further noted that the art provided for claim 22, Zaden, discloses (iii) a size ratio of visible structures within the location ([1340], [1345]), where Zaden discloses ratios of width to length of visible structures within the face (location).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the authentication method of Faith, as modified by the request and response of Wong-, as modified by the merchant identification verification as disclosed by Ciurea,  as modified by the probability threshold as disclosed by Rifai, as modified by the feature of using a structural landmark to determine photo location as disclosed by Miranda-Steiner, with the location image analysis as disclosed by Li, with the convolutional neural network technique as disclosed by Li, as modified by an image-angle comparing technique as disclosed by Turgeman, as modified by the technique of applying a neural network to compare features such as angles, as disclosed by Chakraborty, as 

With regard to claim 22, Faith in view of Wong, in further view of Ciurea, Rifai, Miranda-Steiner, Li, Turgeman and Chakraborty and Wang, disclose the limitations of claim 1 as above.  It is further noted that the limitations of claim 22 do not comprise non-obvious functional differences in the method/system, as they merely describe the differences in the data to be compared/considered for the image analysis.  See also King Pharmaceuticals, Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279 (Fed. Cir. 2010), "...The rationale behind this line of cases is preventing the indefinite patenting of known products by the simple inclusion of novel, yet functionally unrelated limitations..."  However, in the interest of compact prosecution, it is provided that Zaden discloses the first plurality of features comprises at least two selected from the group of (i) a hair color, (ii) a skin tone, and (iii) a size ratio of facial features ([2211]; skin tone; [2241], size ratio of facial features). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the authentication method of Faith, as modified by the request and response of Wong, as modified by the merchant identification verification as disclosed by Ciurea,  as modified by the probability threshold as disclosed by Rifai, as modified by the feature of using a structural landmark to determine photo location as disclosed by Miranda-Steiner, with the location image analysis as disclosed by Li, with the .


 Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Higgins (US Pub 20150248608)
“Building an image search service from scratch”, dated 7/5/2018, downloaded from https://blog.insightdatascience.com/the-unreasonable-effectiveness-of-deep-learning-representations-4ce83fc663cf and attached as a PDF file.

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685